17-2914
    Singh v. Barr
                                                                                    BIA
                                                                              Poczter, IJ
                                                                           A208 192 405
                         UNITED STATES COURT OF APPEALS
                             FOR THE SECOND CIRCUIT

                               SUMMARY ORDER
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT. CITATION TO A SUMMARY ORDER
FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED BY FEDERAL RULE OF
APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1. WHEN CITING A SUMMARY ORDER
IN A DOCUMENT FILED WITH THIS COURT, A PARTY MUST CITE EITHER THE FEDERAL APPENDIX OR AN
ELECTRONIC DATABASE (WITH THE NOTATION “SUMMARY ORDER”). A PARTY CITING TO A SUMMARY
ORDER MUST SERVE A COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL.

         At a stated term of the United States Court of Appeals
    for the Second Circuit, held at the Thurgood Marshall
    United States Courthouse, 40 Foley Square, in the City of
    New York, on the 1st day of May, two thousand nineteen.

    PRESENT:
             ROBERT D. SACK,
             CHRISTOPHER F. DRONEY,
             RICHARD J. SULLIVAN,
                  Circuit Judges.
    _____________________________________

    SUKHJINDER SINGH, AKA RAJU THAPA
             Petitioner,

                    v.                                           17-2914
                                                                 NAC
    WILLIAM P. BARR, UNITED STATES
    ATTORNEY GENERAL,
             Respondent.
    _____________________________________

    FOR PETITIONER:                   Amy Nussbaum Gell, New York,
                                      NY.

    FOR RESPONDENT:                   Chad A. Readler, Acting Assistant
                                      Attorney General; Keith I.
                                      McManus, Assistant Director;
                                      Giovanni B. Di Maggio, Trial
                                      Attorney, Office of Immigration
                                      Litigation, United States
                                      Department of Justice, Washington,
                                      DC.
    UPON DUE CONSIDERATION of this petition for review of a

Board of Immigration Appeals (“BIA”) decision, it is hereby

ORDERED, ADJUDGED, AND DECREED that the petition for review

is DENIED.

    Petitioner Sukhjinder Singh, a native and citizen of

India, seeks review of an August 31, 2017, decision of the

BIA affirming a November 15, 2016, decision of an Immigration

Judge (“IJ”) denying his application for asylum, withholding

of removal, and relief under the Convention Against Torture

(“CAT”).     In re Sukhjinder Singh, No. A208 192 405 (B.I.A.

Aug. 31, 2017), aff’g No. A208 192 405 (Immig. Ct. N.Y. City

Nov. 15, 2016).    We assume the parties’ familiarity with the

underlying facts, procedural history, and issues on appeal.

    Under the circumstances of this case, we have reviewed

the IJ’s decision without considering the findings of the IJ

that the BIA did not reach.        See Xue Hong Yang v. U.S. Dep’t

of Justice, 426 F.3d 520, 522 (2d Cir. 2005).          The applicable

standards of review are well established.               See 8 U.S.C.

§ 1252(b)(4)(B); Hong Fei Gao v. Sessions, 891 F.3d 67, 76

(2d Cir. 2018).

    “Considering the totality of the circumstances, and all

relevant factors, a trier of fact may base a credibility

determination     on   .   .   .   the   consistency    between   the
                                   2
applicant’s . . . written and oral statements . . . , the

internal consistency of each such statement, the consistency

of such statements with other evidence of record . . . without

regard to whether an inconsistency, inaccuracy, or falsehood

goes to the heart of the applicant’s claim, or any other

relevant factor.”   8 U.S.C. § 1158(b)(1)(B)(iii); Xiu Xia Lin

v. Mukasey, 534 F.3d 162, 163-64 (2d Cir. 2008).   Substantial

evidence supports the agency’s determination that Singh was

not credible as to (1) his claim that members of the Akali

Dal Badal Party attacked him twice in India on account of his

membership in the Shiromani Akali Dal Amritsar Party (“SADA”)

and (2) his fear of similar harm in the future.

    The agency reasonably relied on Singh’s inconsistent

descriptions of the attack he purportedly suffered in 2014.

See 8 U.S.C. § 1158(b)(1)(B)(iii).   In his written statement,

Singh asserted that Badal Party members punched, slapped, and

kicked him.   However, he testified only that he was hit with

sticks on the legs without mentioning being hit in any other

manner.

    The agency also reasonably relied on Singh’s omission

from his written statement of his later assertion that Badal

Party members started threatening him when he joined SADA in

2000 and threatened him several times before attacking him in
                              3
2014.   Although applicants need not list every incident or

describe every detail in their application statements, the

agency may rely on an omission of facts “that a credible

petitioner would reasonably have been expected to disclose

under the relevant circumstances.”          Hong Fei Gao, 891 F.3d

at 78-79.      The agency did not err in relying on Singh’s

failure to mention that he was threatened several times over

a period of fourteen years in his written statement because

that statement described at length and in detail his volunteer

activities    and    SADA’s     social   programs,     and     generally

described the Badal Party’s intimidation of SADA members

during that time yet failed to mention that Singh had been

personally threatened.        See id. at 78-79, 82.          Singh could

not compellingly explain his inconsistent statements.                See

Majidi v. Gonzales, 430 F.3d 77, 80 (2d Cir. 2005) (“A

petitioner must do more than offer a plausible explanation

for his inconsistent statements to secure relief; he must

demonstrate that a reasonable fact-finder would be compelled

to   credit    his   testimony.”       (internal     quotation     marks

omitted)).

     Having    questioned     Singh’s    credibility,        the   agency

reasonably relied further on his failure to rehabilitate his

testimony     with   reliable    corroborating     evidence.          “An
                                   4
applicant’s failure to corroborate his or her testimony may

bear on credibility, because the absence of corroboration in

general makes an applicant unable to rehabilitate testimony

that has already been called into question.”                     Biao Yang v.

Gonzales, 496 F.3d 268, 273 (2d Cir. 2007).                       The agency

reasonably    declined     to   afford    weight       to   affidavits     and

letters from Singh’s relatives and acquaintances because the

authors    were   interested    parties    or        were   unavailable    for

cross-examination.       See Y.C. v. Holder, 741 F.3d 324, 334 (2d

Cir. 2013) (deferring to agency’s decision to afford little

weight to relative’s letter from China because it was unsworn

and from an interested witness); In re H-L-H- & Z-Y-Z-, 25 I.

& N. Dec. 209, 215 (B.I.A. 2010) (finding that letters from

alien’s    friends   and   family   did        not    provide     substantial

support for alien’s claims because they were from interested

witnesses not subject to cross-examination), overruled on

other grounds by Hui Lin Huang v. Holder, 677 F.3d 130, 133-

38   (2d   Cir.   2012).    Further,      as    the     agency    noted,   the

remaining personalized documents did not constitute evidence

that Singh suffered or feared harm on account of his political

opinion.

     Given Singh’s inconsistent statements and insufficient

corroboration, the agency’s adverse credibility determination
                                    5
is   supported    by   substantial      evidence.      See   8 U.S.C.

§ 1158(b)(1)(B)(iii).      Contrary to Singh’s argument, the

credibility      determination    was    dispositive    of    asylum,

withholding of removal, and CAT relief because all three

claims were based on the same factual predicate.             See Paul

v. Gonzales, 444 F.3d 148, 156-57 (2d Cir. 2006).

     For the foregoing reasons, the petition for review is

DENIED.    As we have completed our review, any stay of removal

that the Court previously granted in this petition is VACATED,

and any pending motion for a stay of removal in this petition

is DISMISSED as moot.     Any pending request for oral argument

in this petition is DENIED in accordance with Federal Rule of

Appellate Procedure 34(a)(2), and Second Circuit Local Rule

34.1(b).

                                 FOR THE COURT:
                                 Catherine O’Hagan Wolfe
                                 Clerk of Court




                                  6